NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               TIMOTHY SHERIDAN,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5073
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00696-MCW, Judge Mary Ellen
Coster Williams.
                 ______________________

               Decided: October 8, 2015
               ______________________

   TIMOTHY SHERIDAN, Philadelphia, PA, pro se.

    JOHN J. FARGO, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
BENJAMIN C. MIZER.
                 ______________________

     Before DYK, TARANTO, and HUGHES, Circuit Judges.
2                                          SHERIDAN   v. US



PER CURIAM.
    Thomas Sheridan brought this case against the Unit-
ed States in the Court of Federal Claims based on allega-
tions that various private persons have infringed or are
infringing his patent. The court dismissed Mr. Sheridan’s
complaint, holding that he had not identified any law that
permits the recovery he seeks from the United States for
third parties’ infringements. Sheridan v. United States,
120 Fed. Cl. 127 (2015). We affirm.
                      BACKGROUND
    Mr. Sheridan is the owner of U.S. Patent No.
7,415,982. Naming him as the inventor, the patent de-
scribes and claims a “smokeless pipe,” which delivers to a
“smoker” the active, volatile components of a substance
like tobacco but does so without combustion, thereby
avoiding delivery of dangerous byproducts of burning.
Mr. Sheridan alleges that a large number of sellers of
smokeless pipes are infringing his patent and that some
search engines and other online sites hide his website and
block his ads. See Sheridan, 120 Fed. Cl. at 129. In this
suit, Mr. Sheridan asserts that the United States violated
federal statutes by failing to “assist” him in recovering
losses from the numerous infringers of his patent, and he
seeks damages of between $30 billion and $496 billion.
Id.
    The Court of Federal Claims dismissed Mr. Sheridan’s
complaint. Id. at 132. It held that none of the statutes
Mr. Sheridan invoked in his complaint or in his briefing
subjects the United States to monetary liability on the
facts he alleges in his complaint. Id. at 130–32. For that
reason, the Court of Federal Claims dismissed the com-
plaint, concluding that it lacked jurisdiction and, in the
alternative, that the complaint does not state a claim on
which relief could be granted. Id. at 132 & n.2.
SHERIDAN   v. US                                          3



    Mr. Sheridan appeals. We have jurisdiction to hear
the appeal under 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
    We review the dismissal de novo, there being no fac-
tual or discretionary determinations of the Court of
Federal Claims to which we owe deference. Laguna
Hermosa Corp. v. United States, 671 F.3d 1284, 1288
(Fed. Cir. 2012) (dismissal for failure to state a claim);
Holmes v. United States, 657 F.3d 1303, 1309 (Fed. Cir.
2011) (dismissal for lack of jurisdiction). Mr. Sheridan
identifies three statutes that he says allow him to bring
this suit against the United States for monetary damages.
But none of the statutes suffices to support this action.
    One statute is 22 U.S.C. § 2351, but the claim under
that statute fails at the jurisdictional threshold. The
Tucker Act, 28 U.S.C. § 1491(a)(1), which is the only
relevant jurisdictional grant for this purpose, covers a
claim “founded . . . upon . . . any Act of Congress” only if
the particular statute is one that mandates monetary
relief against the United States when violated. See Unit-
ed States v. Navajo Nation, 556 U.S. 287, 290 (2009);
United States v. Testan, 424 U.S. 392, 400 (1976); Fisher
v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en
banc in relevant part). Section 2351 does no such thing.
It provides for the federal government to assist other
countries for increasing international trade, 22 U.S.C.
§ 2351(a), and for the President to take various actions to
“encourage and facilitate participation by private enter-
prise” to further that goal, § 2351(b). It also establishes
an “International Private Investment Advisory Council on
Foreign Aid” to advise the government on how to involve
private companies in international aid programs.
§ 2351(c). Nowhere did Congress provide for a cause of
action to secure monetary relief against the government
for any violations of section 2351. Mr. Sheridan’s invoca-
4                                            SHERIDAN   v. US



tion of the provision, therefore, falls outside the Court of
Federal Claims’ jurisdiction.
    Mr. Sheridan also invokes a related federal statute,
22 U.S.C. § 2356, but that statute, while it authorizes
monetary relief against the government in some circum-
stances, does not do so on the facts alleged by Mr. Sheri-
dan. Section 2356 is limited to certain infringements
committed “in connection with the furnishing of assis-
tance under [the Foreign Assistance Act].” 22 U.S.C.
§ 2356(a); see Hughes Aircraft Co. v. United States, 534
F.2d 889, 899 (Ct. Cl. 1976) (Act covers “patent infringe-
ment claims arising in connection with the Government’s
foreign military sales and assistance activities”). Mr.
Sheridan has not alleged facts placing the underlying
infringements within that narrowly circumscribed catego-
ry. Accordingly, Mr. Sheridan’s claim based on section
2356 must be dismissed for failure to state a claim on
which relief can be granted.
    The third statute at issue, 28 U.S.C. § 1498, is simi-
larly inapplicable on the facts alleged. Section 1498
authorizes monetary suits against the United States in
two instances: when the United States infringes a patent,
and when another person infringes a patent acting on
behalf of the United States, i.e., when an invention “is
used or manufactured by or for the United States without
license of the owner thereof.” 28 U.S.C. § 1498(a); see
Zoltek Corp. v. United States, 672 F.3d 1309, 1319 (Fed.
Cir. 2012) (en banc in relevant part). Mr. Sheridan has
not alleged infringement by the United States; and alt-
hough he has alleged infringement by private companies,
he has not alleged that the private infringers had author-
ization from or otherwise were acting for the federal
government. Section 1498 thus does not apply here, and
the claim based on section 1498 therefore must be dis-
missed for failure to state a claim on which relief can be
granted.
SHERIDAN   v. US                                      5



                     CONCLUSION
    The judgment of the Court of Federal Claims dismiss-
ing the complaint is therefore affirmed.
   No costs.
                     AFFIRMED